Name: 2000/202/EC: Council Decision of 14 February 2000 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Ukraine extending the double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC an ECSC Treaties from Ukraine to the European Community for the period from 1 January 2000 to 31 December 2001
 Type: Decision
 Subject Matter: trade policy;  Europe;  iron, steel and other metal industries;  international trade;  European construction
 Date Published: 2000-03-09

 Avis juridique important|32000D02022000/202/EC: Council Decision of 14 February 2000 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Ukraine extending the double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC an ECSC Treaties from Ukraine to the European Community for the period from 1 January 2000 to 31 December 2001 Official Journal L 062 , 09/03/2000 P. 0025 - 0025COUNCIL DECISIONof 14 February 2000on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Ukraine extending the double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC and ECSC Treaties from Ukraine to the European Community for the period from 1 January 2000 to 31 December 2001(2000/202/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with Article 300(2), first sentence thereof,Having regard to the proposal from the Commission,Whereas:(1) The Partnership and Cooperation Agreement between the European Communities and their Member States and Ukraine entered into force on 1 March 1998(1).(2) Commission Decision 97/482/ECSC(2) concluded an Agreement between the European Coal and Steel Community, of the one part, and Ukraine, of the other part, which entered into force on 5 August 1997.(3) The Commission has finalised negotiations for an Agreement in the form of an Exchange of Letters between the European Community and Ukraine extending the double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC and ECSC Treaties from Ukraine to the European Community for the period from 1 January 2000 to 31 December 2001.(4) The Agreement in the form of an Exchange of Letters should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters between the European Community and Ukraine extending the double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC and ECSC Treaties from Ukraine to the European Community for the period from 1 January 2000 to 31 December 2001 is hereby approved on behalf of the European Community.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Community.Done at Brussels, 14 February 2000.For the CouncilThe PresidentJ. GAMA(1) OJ L 49, 19.2.1998, p. 3.(2) OJ L 210, 4.8.1997, p. 32.